DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed 14 October 2022
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 January 2022 has been considered by the examiner and an initialed copy of the IDS is hereby attached.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein each intermediate output of the set of intermediate outputs is generated by a same intermediate layer of the first machine learning model at different times".  Claims 4 depends from claim 1 and which recites “determining the set of objects and determining the set of behaviors for the set of objects is performed at least partially simultaneously”.  It is not clear to the examiner how the determination of both the objects and set of behaviors can be performed at least partially simultaneously when each intermediate output is output by the same intermediate later.  The examiner has reviewed the specification for support and further explanation, but could not find additional information except for what is provided in Figure 4, and/or Figure 3.   
    PNG
    media_image1.png
    541
    710
    media_image1.png
    Greyscale


Assuming, arguendo, that the output of 350 to 472 is the output generated by the same intermediate layer of the first machine learning model at different times.  This would correspond to step wherein the objects and behaviors are determined at least partially simultaneously.  However, using this interpretation, then it appears that there are additional outputs of that intermediate layer (e.g. the output from 350 to 351, output from 320 to 330, etc. ).  On the other hand, assuming, arguendo, that the output of 350 to 351 is the output generated by the same intermediate layer of the first machine learning model at different times, then it is clear that the determination of both the objects and set of behaviors cannot be performed at least partially simultaneously. The examiner requests clarification.    
Claim 14 recites a similar recitation as claim 4 and is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PG Pub. 2020/0175691, hereinafter "Zhang ", provided in the IDS) in view of Mansour et al. (US PG Pub. 2019/0278990, hereinafter "Mansour").
Regarding claim 1, Zhang disclose a method comprising: 
receiving, at an input of a first machine learning model, first input data representing an environment (see at least Zhang ¶63 “Historical features of objects 602 in the perception and prediction area detected by the ADV are fed into a first neural network 604. The objects may comprise automobiles, bicycles, pedestrians, etc. The historical features of objects may comprise but are not limited to: a location (e.g., coordinates), a speed (magnitude and direction), an acceleration (magnitude and direction), etc. in a number of previous planning cycles (e.g., 10 previous planning cycles).”); 
determining, by the first machine learning model, a set of objects within the environment based on the first input data (see at least Zhang ¶ 64 “The output of the first neural network 604 may be configured to comprise a small number (e.g., 1-3) of extracted object historical features 606, and becomes the object components 606 of the input to a second neural network 610.”); and 
determining, by a second machine learning model, a set of behaviors for the set of objects (see at least Zhang ¶ 67 “The second neural network 610 may be a CNN, and may be configured to output a list of numbers as the prediction result 612, which may represent, for each block in the perception and prediction area that is predicted to contain an object, an object type (e.g., an automobile, a bicycle, a pedestrian, etc.), one or more features relating to the predicted behavior (e.g., a speed, an acceleration, etc.) of the object associated with the block, and a confidence level”).; and 
controlling one or more operations of a vehicle based on one or more of the set of objects and the set of behaviors (see at least Zhang ¶ 70 “ At block 830, driving signals are generated based at least in part on the predicted behavior of the one or more objects in the ADV's environment to control operations of the ADV.”) 
Zhang does not disclose wherein an input of the second machine learning model is coupled to a set of intermediate layers of the first machine learning model; determining the set of objects and determining the set of behaviors for the set of objects is performed at least partially simultaneously.  
Mansour discloses wherein an input of the second machine learning model is coupled to a set of intermediate layers of the first machine learning model; determining the set of objects and determining the set of behaviors for the set of objects is performed at least partially simultaneously (see at least Mansour Figure 2, wherein the intermediate layer e.g. 52 of the first subnetwork 44 is the input to the second subnetwork 46, and ¶¶ 24, 28 “As noted above the HCNN system 10 performs several parallel tasks…”and  “The HCNN system 10 combines different sub-networks such as the first sub-network 44 and the second sub-network 46 to perform multiple tasks efficiently, thereby using a smaller memory footprint (memory saving) and operating faster than running the different sub-networks separately. To accomplish this, the single FEL portion 48 and therefore the tasks performed by the single FEL portion 48 are common to all the CNNs of the first sub-network 44 and the second sub-network 46 (and any additional sub-networks) for HCNN system 10 regardless of the final task performed by each individual CNN. Because the initial volume of data analyzed from the input image 30 is greatest, by performing this analysis only once and using the output of the single FEL portion 48 for the input of each of the sub-networks reduces computational time and memory and reduces hardware.”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to couple the neural networks of Zhang in the arrangement of Mansour, because as Mansour teaches the combination of the different subnetworks allows for faster operation, reduces computation time, memory and hardware.  
Regarding claim 2, the combination of Zhang and Mansour teach the method of claim 1, further comprising: receiving, at the input of the second machine learning model, a set of intermediate outputs from the set of intermediate layers of the first machine learning model (see at least Mansour Figure 2, e.g. wherein the input to the second subnetwork 46 is a set of intermediate outputs from the set of intermediate layers of the first subnetwork 44 (e.g. output from 48, 50, 52)).
Regarding claim 3, the combination of Zhang and Mansour teach the method of claim 2, wherein each intermediate output of the set of intermediate outputs is received from a different intermediate layer of the first machine learning model (see at least Mansour Figure 2, e.g. wherein the input to the second subnetwork 46 is from different intermediate layers of the first subnetwork 44 (e.g. output from 48, 50, 52.))  
Regarding claim 4, the combination of Zhang and Mansour teach the method of claim 2, wherein each intermediate output of the set of intermediate outputs is generated by a same intermediate layer of the first machine learning model at different times (see at least Mansour Figure 2, in view of the 112(b) indefiniteness rejection as discussed above, as best as understood by the examiner intermediate output from the set of intermediate layers is generated by the same intermediate layer of the first  subnetwork 44 (e.g. output  from 52 fed into 62). The examiner has provided an annotated Figure 2 below, wherein the output from 52 being relied upon is emphasized.  The examiner notes that there are additional outputs in Mansour, just as there are additional outputs in the instant application.)

    PNG
    media_image2.png
    564
    746
    media_image2.png
    Greyscale

Regarding claim 5, the combination of Zhang and Mansour teach the method of claim 2, wherein different subsets of the set of intermediate outputs are generated by different intermediate layers at different times (see at least Mansour Figure 2, e.g. wherein there of different subsets of the set of intermediate outputs generated by different intermediate layers at different times (e.g. output from 48, 50, 52)).  
Regarding claim 6, the combination of Zhang and Mansour teach the method of claim 1, wherein a second set of intermediate layers of the second machine learning model are coupled to one or more intermediate layers of the first machine learning model (see at least Mansour Figure 2, wherein intermediate layers 50 are coupled to intermediate layers 60).  
Regarding claim 7, the combination of Zhang and Mansour teach the method of claim 2, wherein: the set of intermediate outputs comprises one or more feature maps generated by one or more filters of the set of intermediate layers (see at least Mansour ¶ 26 and 30 “Thus, the second stage of data includes a second feature map different than the first feature map. The third and final grouping of layers defining the second convolution and pooling layer (CPL) portion 52 of the first sub-network 44 then captures a third stage of data defining complex combinations of the features from the FEL portion 48 and the first CPL portion 50 to form a meaningful representation such as wheels, faces, grids, and the like needed to handle the individual special tasks such as object detection, classification, and localization. Thus, the third stage of data includes a third feature map different than the first feature map and the second feature map. Each stage of data is passed to each of the CPL portions 50, 52 in succession. Thus, the first stage of data is passed to the CPL portion 50, and the second stage of data is passed to the CPL portion 52.” and “The output of the convolution for a given filter is called a feature map.”).
Regarding claim 8, the combination of Zhang and Mansour teach the method of claim 1, further comprising: training the first machine learning model and the second machine learning model based on a set of training data, wherein the second machine learning model is trained without receiving the set of training data at the input of the second machine learning model (see at least Mansour ¶34 “Referring to FIG. 6 and again to FIGS. 3 through 5, a single-stage training method for the HCNN system 10 is provided. In this method, the HCNN system 10 is trained in a single stage for the entire network including the first sub-network 44, the second sub-network 46, and other sub-networks if present. In the single-stage training method, a model loss total L.sub.Total is a weighted sum of the individual loss functions L.sub.1, L.sub.2, L.sub.n as described in reference to FIGS. 3 through 5.)
 Regarding claim 9, the combination of Zhang and Mansour teach the method of claim 1, wherein: Atty. Docket No.: V108533 1060US.1 -32-the first set of objects within the environment comprises one or more pedestrians within the environment; and the set of behaviors comprises one or more directions of movement of the one or more pedestrians (see at least Zhang ¶¶63, 67  “Historical features of objects 602 in the perception and prediction area detected by the ADV are fed into a first neural network 604. The objects may comprise automobiles, bicycles, pedestrians, etc.” and “The second neural network 610 may be a CNN, and may be configured to output a list of numbers as the prediction result 612, which may represent, for each block in the perception and prediction area that is predicted to contain an object, an object type (e.g., an automobile, a bicycle, a pedestrian, etc.), one or more features relating to the predicted behavior (e.g., a speed, an acceleration, etc.) of the object associated with the block, and a confidence level.…”)
Regarding claim 10, the combination of Zhang and Mansour teach the method of claim 1, wherein the second machine learning model is further to determine a set of attributes of the first set of objects (see at least Zhang ¶ 67 “The second neural network 610 may be a CNN, and may be configured to output a list of numbers as the prediction result 612, which may represent, for each block in the perception and prediction area that is predicted to contain an object, an object type (e.g., an automobile, a bicycle, a pedestrian, etc.), one or more features relating to the predicted behavior (e.g., a speed, an acceleration, etc.) of the object associated with the block, and a confidence level.…”)
Claims 11 and 20 have similar recitations as claim 1 and are rejected under the same rationale, mutatis mutandis, as claim 1, above. The examiner notes that the combination of Zhang and Mansour further disclose an apparatus including a memory configured to store data and a processing device coupled to the memory and wherein the processing device is configured to carry out the steps of claim 1.  Further, the combination of Zhang and Mansour disclose a non-transitory computer readable medium having instruction stored thereon for carrying out the steps of claim 1.  See at least Zhang ¶30, 86 and Figure 1 “Some or all of the functions of autonomous vehicle 101 may be controlled or managed by perception and planning system 110, especially when operating in an autonomous driving mode. Perception and planning system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs) to receive information from sensor system 115, control system 111, wireless communication system 112, and/or user interface system 113, process the received information, plan a route or path from a starting point to a destination point, and then drive vehicle 101 based on the planning and control information. Alternatively, perception and planning system 110 may be integrated with vehicle control system 111.”  And “Storage device 1508 may include computer-accessible storage medium 1509 (also known as a machine-readable storage medium or a computer-readable medium) on which is stored one or more sets of instructions or software (e.g., module, unit, and/or logic 1528) embodying any one or more of the methodologies or functions described herein.”
	
Claim 12 is rejected under the same rationale, mutatis mutandis, as claim 2, above.
	
Claim 13 is rejected under the same rationale, mutatis mutandis, as claim 3, above.
	
Claim 14 is rejected under the same rationale, mutatis mutandis, as claim 4, above.
	
Claim 15 is rejected under the same rationale, mutatis mutandis, as claim 5, above.
	
Claim 16 is rejected under the same rationale, mutatis mutandis, as claim 6, above.
	
Claim 17 is rejected under the same rationale, mutatis mutandis, as claim 7, above.
	
Claim 18 is rejected under the same rationale, mutatis mutandis, as claim 8, above.
	
Claim 19 is rejected under the same rationale, mutatis mutandis, as claim 9, above.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662